DISTRICT COURT OF APPEAL OF FLORIDA
                      SECOND DISTRICT




                       RICKY A. FREEMAN,

                            Appellant,

                                v.

                       STATE OF FLORIDA,

                             Appellee.


                          No. 2D20-735



                       September 15, 2021

Appeal from the Circuit Court for Sarasota County; Charles E.
Williams, Judge.

Howard L. Dimmig, II, Public Defender, and Eric S. Gardner, Jr.,
Assistant Public Defender, Bartow, for Appellant.

Ashley Moody, Attorney General, Tallahassee, and Linsey Sims-
Bohnenstiehl, Assistant Attorney General, Tampa, for Appellee.


PER CURIAM.

     Affirmed.

NORTHCUTT, KHOUZAM, and SLEET, JJ., Concur.
                      __________________________

Opinion subject to revision prior to official publication.




                                   2